Citation Nr: 0016385	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  93-18 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date prior to October 18, 
1996, for a grant of a total rating for service-connected 
disabilities due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to July 
1971.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from decisions entered in 1990 and 1991 by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The original issues on appeal were 
entitlement to service connection for a left knee disability, 
entitlement to increased ratings for lumbar strain and a 
service-connected left hip disability, and entitlement to a 
TDIU.  

In July 1995, the case was remanded to the RO for further 
evidentiary development. Following this, the RO granted an 
increased evaluation, to 40 percent, for his left hip 
disability, and the case was returned to the Board.  In June 
1996, the case was remanded again for further evidentiary and 
procedural development, including a VA examination, and for 
its referral to the Director of the Compensation and Pension 
Service to determine whether or not the case warranted 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1).  In 1997, the case was returned to the 
Board, which noted that all of its aforementioned 
instructions were carried out by the RO except for the 
referral for extraschedular consideration to the Director of 
the Compensation and Pension Service.  To correct this 
defect, the Board remanded the case in February 1998, so that 
the requested referral could be undertaken. 


REMAND

In correspondence dated in June 1999, the Director of the 
Compensation and Pension Service (Director) issued several 
determinations to the RO which provided, inter alia, that the 
veteran be granted an increased rating, to 40 percent, for 
his service-connected lumbosacral strain.  With this rating 
increase, the Director also determined that the veteran 
became entitled to a TDIU on an extraschedular basis.  The 
Director based the rating increase for lumbosacral strain on 
findings obtained on VA examination on October 18, 1996, and 
thus the examination date also became the effective date for 
the award of an increased rating and a TDIU.  The RO 
implemented the Director's determinations in a February 2000 
rating decision.  The veteran was issued written notification 
of this decision via a February 2000 Supplemental Statement 
of the Case.  

In a written and signed statement dated in April 2000, the 
veteran announced that he was withdrawing his appeal with 
regard to his claims of entitlement to service connection for 
a left knee disability and for entitlement to increased 
ratings for lumbar strain and a service-connected left hip 
disability.  In the same statement, he submitted a Notice of 
Disagreement with the assignment of an effective date of 
October 18, 1996, for his award of a TDIU in the February 
2000 RO decision.  In June 2000, the case was returned to the 
Board.

The record before the Board does not reflect that a Statement 
of the Case has been issued regarding the issue of 
entitlement to an earlier effective date prior to October 18, 
1996, for the veteran's TDIU award.  In the case of Manlincon 
v. West, 12 Vet. App. 238, 240-241 (1999), the U.S. Court of 
Appeals for Veterans Claims (Court) indicated that in a case 
in which a veteran expressed disagreement in writing with an 
RO decision and the RO failed to issue him a Statement of the 
Case, the Board should remand the issue to the RO so that one 
could be furnished.

Accordingly, the case is REMANDED for the following:

The RO should furnish the veteran with a 
Statement of the Case as to the effective 
date of October 18, 1996, assigned to his 
TDIU award.  The Statement of the Case 
should contain discussion of all 
appropriate facts and pertinent laws and 
regulations governing this issue. This 
case should not be returned to the Board 
unless the veteran files a timely 
substantive appeal of this issue.

The purpose of this REMAND is to comply with the Court's 
decision in Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  No inference should be drawn from it regarding the 
final disposition of the veteran's claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


 
		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


